DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3-6, 13, 30 and 32-43 are pending. Claims 2, 7-12, 14-29 and 31 are cancelled. Claims 39-42 are withdrawn as being drawn to a nonelected species. Therefore, Claims 1, 3-6, 13, 30, 32-38 and 43 are presented for examination.
It is noted that Applicant elected with traverse Group I (method for treating coronaviridae infection), SARS-CoV-2 as the coronaviridae species, 0.5mg/kg as the dosage, subject has coronaviridae infection, and sterile injectable composition in the reply filed on 11/17/2020. 

Priority
This application claims priority benefit of U.S. Provisional Patent Application5 Serial No. 62/970,087, filed February 4, 2020, U.S. Provisional Patent Application Serial No. 62/987,846, filed March 10, 2020, and U.S. Provisional Patent Application Serial No. 63/009,972, filed April 14, 2020.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 5/4/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Withdrawn Claim Rejections 
Withdrawn - Claims 1, 3-6, 13, 30 and 43 were rejected under 35 U.S.C. 102a1 as being anticipated by Cavins et al. (“Initial toxicity study of sangivamycin (NSC-65346).” Cancer Chemother Rep. (1967 Aug);51(4):197-200). The claims have been amended to remove embodiments where the treatment encompasses those subjects who are not infected. Therefore, the rejection is withdrawn.

Withdrawn - Claims 1, 3-6, 13, 30, 32-38 and 43 were rejected under 35 U.S.C. 103 as being unpatentable over Cavins et al. (“Initial toxicity study of sangivamycin (NSC-65346).” Cancer Chemother Rep. (1967 Aug);51(4):197-200) in view of Bhat et al. (US 7125855 B2). The claims have been amended to remove embodiments where the treatment encompasses those subjects who are not infected. Therefore, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Rejection maintained - Claims 1, 5-6, 32-38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isis Pharmaceuticals, Inc. (WO 2005/020885) in view of Ji et al. (“SARS-CoV proteins decrease levels and activity of human ENaC via activation of distinct PKC isoforms.” Am J Physiol Lung Mol Cell Physiol; 296:L372-L383, 2009) and Kučić et al. (“Inhibition of protein kinases C prevents murine cytomegalovirus replication.” Journal of General Virology (2005); Volume 86, Issue 8:2153–2161).

Claimed invention
The claims are drawn to a method for reducing virus replication (Claim 1), via an RNA-dependent RNA polymerase, of a Coronaviridae virus in a subject infected with the virus comprising administering an effective amount of sangivamycin or a HCl salt thereof, wherein the effective amount is from about 0.5 mg/kg to about 3 mg/kg of the body mass of the subject. 

Prior art
The Isis reference teaches treatment of SARS-CoV (i.e., coronavirus) infection – which includes interfering with replication (see p. 7:27-29) –  by administering a nucleoside including sangivamycin, which is explicitly disclosed as compound structure 215 in the Table at page 153. The coronavirus is an RNA virus (see p. 1:21,27) having genes comprising S, E, M, and N. See p. 2:3-8; p. 63:30. Isis teaches interfering with one or more of S, E, M or N to interfere with viral propagation. See p. 64:1-8. Regarding the limitation, wherein the effective amount is from about 0.5 mg/kg to about 3 mg/kg of the body mass of the subject, Isis teaches amounts of active compound including 1.2 and 12 mg/kg (see p. 87:15) and 10 mg/kg (see p. 122:3).

While the Isis reference suggests interfering with S, E, M or N and mentions sangivamycin among a list of suitable agents for treating SARS-CoV coronavirus infection, it does not teach its use for 1) treating coronavirus infection with sangivamycin with enough specificity to anticipate the claimed invention or 2) that Coronaviridae virus replicates via an RNA-dependent RNA polymerase. 

However, it was already known that inhibiting PKC or inhibiting viral proteins that activate PKC is a useful tactic for reducing the pathological outcomes seen in patients with SARS-CoV infection. Additionally, sangivamycin is a known antiviral agent that inhibits PKC.

Regarding 1): The Ji reference concerns proteins of the virus, SARS-CoV, and their deleterious effects in infected patients. Ji provided a study using coronavirus RNA that shows that coronavirus pathology is facilitated via PKC activation. See ‘Discussion’ at p. L379 and L381. SARS-CoV E protein activates PKC-delta. See Ji p. L379, right col. Ji concluded that inhibition of PKC may be useful for ameliorating coronavirus infection. SARS-CoV was used as the coronavirus in the study. See Id. Ji also suggests therapies aimed at neutralizing S and E proteins to minimize pathology, specifically alveolar edema, in SARS-infected patients. See p. L381. Sangivamycin is known as a potent inhibitor of PKC. See Kučić p. 86, left col. The Kučić reference teaches the use of the PKC inhibiting properties of sangivamycin for providing antiviral efficacy. See abstract. The virus used is cytomegalovirus (CMV). See title.
One of ordinary skill in the art would have found it obvious to use sangivamycin in the treatment of a patient infected with SARS-CoV because sangivamycin inhibits PKC (Kučić) and PKC inhibition is disclosed as a method for ameliorating coronavirus infection (Ji). Thus, even though Isis enumerated sangivamycin amongst a lengthy list of active agents for treating SARS-CoV, the skilled artisan would have chosen it to treat SARS-CoV because it possesses PKC inhibitory activity that provides antiviral efficacy and because said PKC inhibition is suggested by others for SARS-CoV infection. 


Regarding 2): The limitation where the virus that is inhibited replicates by a Coronaviridae virus RNA-dependent RNA polymerase is considered to be an intrinsic feature resulting from the administration of sangivamycin for treating coronavirus infection because the same drug is administered to the same patient population as claimed. This claimed feature is a function of the compound when it is administered to the patient. Thus, the prior art need not recognize this feature if it suggests administration of sangivamycin to COVID19 patients infected with SARS-CoV2. Nonetheless, the prior art suggests that treating the viral infection includes reducing replication and coronavirus replication is via an RNA-dependent RNA polymerase.  See Isis, paragraph starting at bottom of page 2.

Regarding Claim 5, wherein the Coronaviridae infection is caused by a Coronaviridae virus Severe Acute Respiratory Syndrome-related coronavirus (SARS-CoV).  Isis and Ji both teach SARS-CoV.

Regarding Claim 6. The method according to Claim 1, wherein the subject is a human or animal.  Isis teaches treating mammals. See Claim 1.

Claims 32-38 recite various amounts of sangivamycin that is present in the composition administered to the patient – i.e., about 25-250 mg, about 25-50 mg, about 25-150 mg, about 50-200 mg, about 150-250 mg, about 100-150 mg, and about 50-150 mg, respectively. First, it is noted that Isis teaches the nucleoside (e.g., sangivamycin) present in compositions at 77.44 mg and 124 mg. See p.119-120. These amounts fall inside each of the claimed ranges above except the range of about 25-50 mg. However, it is clear from Isis that the amount of nucleoside is administered at dose amounts provided as mg/kg weight of subject, i.e., a dose that is based on the weight of the individual. Therefore, one of ordinary skill in the art would have found it obvious to provide compositions with varying concentrations of nucleoside in order to accommodate the dose amount provided to the patient. See Isis, p. 87:15 and p. 122:3. The artisan would have understood that the patient’s mass would affect the amount of a given composition provided to the patient.

Regarding Claim 43, wherein sterile injectable composition is required. Isis teaches sterile solution can be administered intravenously. Se Isis, p. 121:16-17.

Response to arguments 
Applicant’s arguments were fully considered but are found to be unpersuasive. 
Applicant states that Isis teaches inhibiting expression of proteins S, E, M or N only with an antisense compound, which sangivamycin is not. Applicant also points out that, in the instant case, sangivamycin reduces or prevents replication of the virus via an RNA-dependent RNA polymerase, which is a protein comprised of amino acid residues and not a nucleic acid whose expression is modulated on binding to an antisense compound. However, the rejection does not rely on sangivamycin having to act as an antisense compound to meet the claimed invention. The Isis invention provides methods of treating a coronavirus infection comprising contacting a mammal having the coronavirus infection with an oligomeric compound, wherein the oligomeric compound comprises at least one antiviral nucleoside and/or nucleoside mimetic. See Isis, ‘Summary’ section starting at bottom of p. 6. As stated by Isis “the term ‘antiviral nucleoside and/or nucleoside mimetic’ refers to any one or more of the nucleosides or nucleoside mimetics shown in Table 1. See Example 11 at bottom of page 140. Sangivamycin is taught Table 1 as compound 215 at p. 153. Thus, Isis teaches that sangivamycin is a mimetic that is useful for treating coronavirus infection. There is no requirement to act as an antisense compound as suggested by Applicant.
Applicant further argues that the none of prior art of record teaches or suggests that inhibition of PKC has a direct effect on viral replication. Applicant also states that Isis refers to the use of antisense compounds to interfere with expression of the E, S, N and M proteins and a POSITA would have no motivation to use Ji’s PKC inhibitors to select sangivamycin for us in Isis’s invention. These arguments cannot be found persuasive because the rejection does not require an antisense compound to meet the claimed invention. The rejection is based on the use of a PKC inhibitor such as sangivamycin because PKC activity is involved in pathophysiology of coronavirus infection. While coronavirus proteins E and S are known to activate PKC in coronavirus infection, sangivamycin would inhibit PKC activity and reduce pathophysiology induced by PKC activity. There is no requirement to directly inhibit expression of the coronavirus proteins as suggested by Applicant. 
	
B.	Rejection maintained - Claims 1, 3-6, 13, 30, 32-38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isis Pharmaceuticals, Inc. (WO 2005/020885) in view of Ji et al. (“SARS-CoV proteins decrease levels and activity of human ENaC via activation of distinct PKC isoforms.” Am J Physiol Lung Mol Cell Physiol; 296:L372-L383, 2009) and Kučić et al. (“Inhibition of protein kinases C prevents murine cytomegalovirus replication.” Journal of General Virology (2005); Volume 86, Issue 8:2153–2161), as applied to Claims 1, 5-6, 32-38 and 43, taken in further view of Corman et al. (“Detection of 2019 novel coronavirus (2019-nCoV) by real-time RT-PCR.” Eurosurveillance, 25, 2000045 (2020), https://doi.org/10.2807/1560-7917.ES.2020.25.3.2000045).

Claimed invention
Claims 3 and 4 narrows the Coronaviridae of Claim 1 to SARS-Cov2 and the infection to COVID-19.
Independent Claims 13 and 30 are drawn to preventing the emergence of a drug-resistant strain of SARS-CoV inhibiting RNA-dependent RNA polymerase of SARS-CoV2, comprising administering to a SARS-CoV2 patient an effective amount of a composition containing sangivamycin.

Interpretation
The limitations “inhibiting RNA-dependent RNA polymerase” and “preventing the emergence of a drug-resistant strain” are considered to be intrinsic features resulting from administration of sangivamycin for treating coronavirus infection because the same drug is administered to the same patient population. The claimed features are functions of the compound that is administered to the patient. Thus, the prior art need not recognize these features if it suggests administration of sangivamycin to COVID19 patients infected with SARS-CoV2. 

Prior art
Isis, Ji and Kučić suggests treating coronavirus infection caused by SARS-CoV by inhibiting PKC with sangivamycin at disclosed amounts of 1.2 mg/kg, 10 mg/kg and 12 mg/kg. Their combination does not expressly teach SARS-CoV2 or COVID-19 infection. However, SARS-CoV and SARS-CoV-2 both possess protein E and protein E is known to exacerbate pathology of SARS infection by activating PKC. For example, SARS-CoV E protein activates PKC-delta (see Ji, p. L379, right col.) and PKC activation facilitates coronavirus pathology. See ‘Discussion’ at p. L379 and L381. Ji suggests therapies aimed at neutralizing E protein (see p. 379, right col.) and also suggests therapies aimed at inhibiting PKC (see p. 380) for ameliorating coronavirus infection. These prior art teachings are illustrated in the diagram below:
    PNG
    media_image1.png
    205
    663
    media_image1.png
    Greyscale


SARS-CoV-2 is closely related to SARS-CoV and also possesses the E gene. Corman teaches that 2019-nCoV (i.e., SARS-CoV2) caused cases of pneumonia in Wuhan City (i.e., COVID19 infection). See ‘Introduction’ at p. 1. The genome sequence was disclosed as closely related to SARS-related CoV (i.e., SARS-CoV). See p.2, left column. Corman discloses that the E gene is in both SARS-CoV2 and SARS-CoV. See p. 3, Fig. 1.

Given that Isis, Ji and Kučić suggests treating SARS-CoV by inhibiting the PKC activation, which is activated by protein E, by administering sangivamycin, a PKC inhibitor, one of ordinary skill in the art would have found it obvious to treat COVID19 caused by SARS-CoV2 with sangivamycin because SARS-CoV2 have a closely related genome to SARS-CoV and include the gene for protein E (Corman) which is disclosed as facilitating pathology via activation of PKC (Ji). It would have been found obvious because the artisan would have reasonably expected that the activation of PKC by protein E would be inhibited by a PKC inhibitor like sangivamycin. 

Response to arguments
Applicant argues that the Corman reference does not remedy the deficiencies alleged above for Isis, Ji and Kučić. This is not persuasive because the alleged deficiencies are not present in the rejection above.
Applicant argues that the references do not suggests that sangivamycin would result in inhibition of RNA-dependent RNA polymerase or to the prevention of the emergence of a drug-resistant strain. This is not persuasive because the references suggest the administration of sangivamycin to SARS-CoV-2-infected patients. The inhibition of RNA-dependent RNA polymerase or to the prevention of the emergence of a drug-resistant strain is an intrinsic result of the administration of sangivamycin to patients infected with SARS-CoV-2.
Applicant argues that none of the references teaches that sangivamycin inhibits replication of coronavirus. However, the inhibition of virus replication is an intrinsic feature of sangivamycin when administered at amounts disclosed to subjects infected with coronavirus. For example, Isis teaches that the effective amount of active compound including 1.2 and 12 mg/kg (see p. 87:15) and 10 mg/kg (see p. 122:3). These amounts would be sufficient to inhibit replication because amounts from about 0.5-3 mg/kg is sufficient as evidenced by instant Claim 1. Furthermore, Isis teaches compositions containing 77.44 mg and 124 mg  of the active compound. See p.119-120. These amounts fall inside the range that provides effective inhibition of coronavirus replication, i.e., about 25-250 mg, as evidenced by instant Claim 32. Thus, the administration of sangivamycin in doses suggested by the prior art would provide the intrinsic feature of inhibiting coronavirus replication. Applicant further states that inhibition of viral replication would require higher doses than the dose for PKC inhibition. This is not persuasive because Isis teaches that the compounds can be administered at higher doses (e.g., 10 and 12 mg/kg) than the dose (i.e., 0.5-3 mg/kg) instantly claimed for inhibiting viral replication.
For these reasons, the rejection is still deemed to be proper and is, therefore, maintained. 

Conclusion
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629